ATTORNEY GRIEVANCE COMMISSION lN THE
OF MARYLAND COURT OF APPEALS
OF MARYLAND
Petitioner
Misc. Docket AG
v.

l No. 15
MlRA SUGARMAN BURGHARDT

Septernber Term, 2014

~)6***%-)6-)(-*%€6

Respondent

=l<
=l<>l<>l<>l¢>l¢>l<>l¢>l<*>l<>l<>l<>l<>l<=|=>l=>l<=l<>l¢>l¢=l=>l==l¢*>l==l<>l<>l==l=>l<>l<**=l<>l<**=l¢=l<*=l=>l<=l<>l¢>l¢=l<>l=

QBDER

This matter having come before the Court upon the filing of a Petition for Disciplinary or
Remedial Action, with attached certified copy of an Order of Term Suspension entered October
9, 2013 (Attachment A), whereby the Supreme judicial Court for Suffolk County, Massachusetts
ordered the suspension of Mira S. Burghardt from practicing law in the Commonwealth of
Massachusetts for a period of one year and one day; and it appearing that said Mira S. Burghardt
is admitted to the Bar of this Court;

NOW, THEREFORE, it is this 24th day of , 2014,

SQ,tember

   

ORDERED, by the Court of Appeals of Maryland, in accordance with Maryland Rule 16-
773(d), that l\/Iira Sugarman Burghardt, Respondent, is hereby suspended, effective immediately,
from the practice of law in the State of Maryland, pending further order of this Court; and it is
further

GRDERED, that the Clerk of this Court shall strike the name of Mira Sugar1nan
Burghardt from the register of attorneys in this Court and shall certify that fact to the Trustees of
the Client Protection Fund of the Bar of Maryland and the Clerks of all courts in this State in

accordance with Maryland Rule l6-760(e).

/s/ Mary E\|en Barbera

Chief Judge